Citation Nr: 1453905	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction in the rating assigned for hypertrophic lichen planus from 60 percent to 30 percent from September 1, 2010.    


REPRESENTATION

Veteran represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to September 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which effectuated a rating reduction, from 60 percent to 30 percent, for service-connected hypertrophic lichen planus, effective September 1, 2010. 


FINDING OF FACT

The RO's decision to reduce the rating, from 60 percent to 30 percent, for hypertrophic lichen planus in effect for less than five years was made in compliance with applicable due process laws and regulations, and was supported by evidence establishing that there was actual improvement in the Veteran's skin disease at the time of the June 2010 rating decision and that the improvement will be maintained under the ordinary conditions of life. 


CONCLUSION OF LAW

The reduction from 60 percent to 30 percent, effective September 1, 2010, for hypertrophic lichen planus was warranted.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7806, 7822 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

It is of particular note that cases involving rating reductions, such as the present case, are governed by specific regulations, which are addressed in more detail below, and do not require additional notice outside of those regulations.  38 C.F.R. § 3.105(e); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For that reason, the notice provisions of the VCAA do not apply in this matter.  

Relevant to its obligation to assist a claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran was afforded the opportunity to testify at a personal hearing, but she declined a hearing.  The RO has obtained the Veteran's VA medical records.  The Veteran has not identified any additionally available evidence, such as private medical evidence, for consideration in her appeal. 

Further, VA has provided the Veteran an examination in January 2010, specifically to evaluate the nature and severity of her service-connected skin disease.  38 U.S.C.A.§ 5103A(d).  The Veteran's medical records were reviewed in conjunction with the examination, and there is no indication that the examination was inadequate for rating purposes.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with.


Factual Background, Legal Criteria, and Analysis

The Veteran contends that the reduction from 60 percent to 30 percent for hypertrophic lichen planus, effective September 1, 2010, was improper.  She asserts that she no longer wears dresses and must wear pants to cover the unsightly skin condition on her legs, implying that her service-connected skin disease has not improved and that the assigned rating of 60 percent for the disease should therefore be restored.

Historically, the RO in a September 1984 rating decision granted service connection for lichen planus, hypertrophic, and assigned a 10 percent rating for the disability, under Diagnostic Code 7899-7806.  In a September 1996 rating decision, the RO granted a 30 percent rating for the skin disease, effective in April 1996, and such rating was continued by the RO in an October 1998 rating decision.  In November 2005, the Veteran filed a claim, seeking a higher rating for her skin disease as she felt it had worsened since her last evaluation.  She indicated that her condition had spread throughout her body and caused her much discomfort.  She noted that she had been prescribed new medication recently, which had not been very effective.  

In a May 2006 rating decision, the RO granted a 60 percent rating for hypertrophic lichen planus, effective November 21, 2005 (the date of receipt of the claim), under Diagnostic Code 7899-7806.  The award was based on VA outpatient treatment records from October 2004 to March 2006 and on a VA examination in April 2006.  The RO stated that the award was based on the evidence showing that her disease involved more than 40 percent of the exposed areas affected.  

The April 2006 VA examination showed that the Veteran reported developing an extremely pruritic rash predominantly on the lower legs in 2004.  She was treated with Solu-Medrol Dosepak, Cordran tape, and hydroxyzine.  A subsequent biopsy of leg lesions revealed hypertrophic lichen planus.  She currently used Lidex ointment daily.  She reported no functional impairment but noted that due to the extensive amount of her lesions, she was compelled to wear long dresses for cosmetic reasons.  She indicated that the skin disease had continued to progress over the years despite treatment.  On examination, there were extensive lichenified hyperpigmented plaques most notable on the distal lower extremities including the dorsal foot and anterior shins.  The entire leg was involved although less so in the more proximal lower extremities.  There was also intermittent involvement in the chest and back, as well as bilateral upper extremities with multiple hyperpigmented lichenified papules and plaques noted.  The disease process involved 60 percent of her exposed body surface area and 40 percent of the total body surface area.  There was no scarring or disfigurement noted.  The diagnosis was hypertrophic lichen planus, which was noted to be worsening over the years despite treatment with both topicals and systemic steroids, currently involving 40 percent of the body surface area and causing considerable cosmetic impairment.  

The VA outpatient records, upon which a 60 percent rating was based, showed that in March 2006 there were numerous pigmented patches on the arms, and small and larger ones on the legs.  The Veteran was to continue to apply Lidex cream at that time.  In May 2006, there was a flare up on the right posterior shoulder with excoriations and nodularity, with some of the nodules reappearing on the lower extremities.  She was given Kenalog intramuscularly, which seemed to have helped markedly back in February.  In June 2006, it was noted that the Veteran's generalized lichen planus had been controlled with Eucerin and steroid creams, with occasional Kenalog intramuscularly.  In February 2008, it was noted her legs were breaking out again.  For her lichens planus, the physician renewed the Medrol Dosepak, fluocinonide cream, and moisturizing cream (Eucerin).  She followed up in December 2008, for dry skin.  Her medications included fluocinonide daily and moisturizing cream daily.  In July 2009, her medications included only the moisturizing cream for dry skin.  In mid-January 2010, the Veteran was seen on a 6-month follow up, complaining of dry skin.  It was noted she had a scaly upper back with scratch marks.  In the assessment, she had dry skin for which cream was renewed, and she had neurodermatitis, as she had been scratching her upper back with the heat, for which hydrocortisone cream was prescribed.  

Records in the file show that in December 2009 the VA arranged for the Veteran to undergo another skin examination in order to evaluate the current severity of her condition.  That examination was conducted in late January 2010.  The examiner noted that while the claims file was not requested, she had reviewed the Veteran's medical records.  It was noted that for her lichen planus the Veteran was taking hydrocortisone 1% daily, which was a topical corticosteroid, as well as a topical daily moisturizer.  The skin disease was noted to involve less than 5 percent of the exposed areas (head, face, neck, hands), and between 20 percent and 40 percent of the total body area.  A skin examination showed multiple post-inflammatory hyperpigmented patches and macules involving the upper arms, upper back, chest, and bilateral lower extremities, most noticeably on the pre-tibial regions.  There were a few scattered excoriated papules on the left leg, arms, and upper back.  The face, neck, and scalp were clear.  The diagnosis was lichen planus and its residuals, and the examiner commented that there was no disfigurement and no functional impairment caused by the skin condition.  

In a February 2010 rating decision, the RO proposed to reduce the disability rating for hypertrophic lichen planus, from 60 percent to 30 percent, under Diagnostic Code 7899-7806.  The decision was based on the VA examination report of January 2010 and on VA outpatient treatment records dated from June 2006 to March 2008.  

The RO notified the Veteran of the rating decision in a February 2010 letter, informing her that the proposed reduction was based on evidence showing improvement in her condition.  She was informed of the best type of evidence to submit, within 60 days, in order to demonstrate that the rating reduction should not be undertaken.  She was informed that she may request a personal hearing.  The Veteran did not respond to the letter, but the RO obtained updated VA outpatient records of the Veteran, dated up to June 2010, for association with the file.  The VA treatment records showed that in April 2010 the Veteran's prescribed medications included topical hydrocortisone 1% daily for itchy skin and topical moisturizing cream daily for dry skin.  There were no complaints or diagnosis referencing her skin disease on that clinic visit.  

In a June 2010 rating decision, the RO reduced the disability rating for the hypertrophic lichen planus from 60 percent to 30 percent, to be effective September 1, 2010, based on the VA examination report of January 2010 and on VA outpatient treatment records.  The RO notified the Veteran of the rating decision in a June 2010 letter.  

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  In this case, the RO notified the Veteran through a letter in February 2010, regarding a rating decision in that same month, that it was proposing to take adverse action by reducing the disability rating assigned for her service-connected skin disease.  She was given a period of 60 days after the letter to submit evidence showing that the rating should not be reduced.  She did not respond to the letter or request a hearing.  

Under 38 C.F.R. § 3.105(e), if evidence is not received within the 60-day period allotted for the presentation of additional evidence to show that compensation payments should be continued at their present level, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  In a letter of June 2010, the RO notified the Veteran of its rating decision that month in which it was effectuating the rating reduction, to be effective September 1, 2010.  

In light of the above, the record clearly shows that the RO complied with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).  The critical question, then, becomes whether the reduction in rating was proper based on the evidence of record. 

With respect to whether the evidentiary requirements for reducing the disability rating has been met in this case, the Board notes that 38 C.F.R. § 3.344, as pertaining to stabilization of disability ratings, is not for application, because the 60 percent rating for the hypertrophic lichen planus has not been in effect for a period in excess of 5 years, as specified in the regulation.  Rather, the rating was only in effect from November 21, 2005 until the reduction was effectuated on September 1, 2010.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), however, in cases where a disability rating has been in effect for less than 5 years, as here, examinations disclosing physical improvement in a disability warrant a rating reduction. 

A rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction must also be based on adequate examination.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The focus of the reduction question is on whether there was improvement in the Veteran's hypertrophic lichen planus at the time of the proposed rating decision in February 2010 and the effectuating rating decision in June 2010.  Of record at the time of the reduction is VA medical evidence in the form of a VA examination report of January 2010 and VA outpatient records dated up to June 2010, as previously described.  

The Veteran's hypertrophic lichen planus was rated 60 percent under Diagnostic Codes 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Here, diagnostic codes beginning with "78" pertain to skin diseases including scars.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, is assigned a 30 percent rating.  Dermatitis or eczema that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period is assigned a 60 percent rating.  

Other applicable criteria are provided under 38 C.F.R. § 4.118, Diagnostic Code 7822, for papulosquamous disorders not listed elsewhere (including lichen planus).  Under this code, a 30 percent evaluation is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic medications or intensive light therapy were required during the past 12- month period.  

According to both Codes 7806 and 7822, dermatitis or eczema and papulosquamous disorders including lichen planus may be evaluated as disfigurement of the head, face, or neck (under Code 7800) or scars (under Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

The RO considered both sets of criteria (Codes 7806 and 7822) when deciding the matter of the Veteran's rating reduction.  

After a careful review, the Board finds that the evidence supports a reduction to a 30 percent rating effective September 1, 2010, for the Veteran's hypertrophic lichen planus.  It is observed that in a June 2012 statement of the case, the Veteran was provided with notice of 38 C.F.R. § 3.344, which governs rating reduction claims.  The RO made findings in the currently appealed June 2010 rating decision and in the June 2012 statement of the case as to the lack of evidence showing that the Veteran's skin disease process involved more than 40 percent of the total body area or more than 40 percent of the exposed area, which was the basis for the assignment of a 60 percent rating in May 2006.  A review of the evidence shows actual improvement in the Veteran's service-connected skin disease, particularly in terms of the extent of bodily involvement, before and after June 2010 to warrant a reduction to a 30 percent rating. 

The Board is in agreement with the RO's conclusions in the June 2010 rating decision and June 2012 statement of the case, finding that the competent evidence at the time of the rating reduction showed actual improvement in the Veteran's skin disease to warrant a 30 percent rating.  Stated another way, the Board finds that the challenged rating reduction in this case was supported by the evidence on file at the time of the reduction.  The competent evidence, including post-reduction evidence, shows that her hypertrophic lichen planus demonstrated improvement to the extent that a 30 percent rating was properly assigned as of September 1, 2010.  See Dofflemeyer, 2 Vet. App. at 277. 

In addressing whether improvement in a disability is shown, the comparison point generally is the last examination on which the rating at issue was assigned.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The Board's analysis in this case will focus on the examination prior to the June 2010 rating decision, which determined improvement had essentially been shown in the Veteran's skin disease because the clinical evidence no longer showed that the condition affected more than 40 percent of the exposed areas or more than 40 percent of the entire body, and which reduced the 60 percent rating then in effect for the disability. 

Prior to the June 2010 rating decision, the Veteran was seen for a VA skin examination in January 2010, as previously described in detail.  Particularly notable on that examination is the fact that the examiner found the Veteran's skin disease affected between 20 percent and 40 percent of the total body area, and less than 5 percent of the exposed areas of the body.  This involvement is much less than the skin disease involvement observed on the April 2006 VA examination, upon which the 60 percent rating was based (where the disease process involved 60 percent of her exposed body surface area and 40 percent of the total body surface area).  Moreover, as noted in January 2010 while the Veteran treated her skin condition daily, she used a prescribed topical moisturizer and a topical corticosteroid (hydrocortisone).  Such treatment does not constitute a systemic therapy, an immunosuppressive drug, or intensive light therapy, as would meet the requirements for a 60 percent rating under Codes 7806 and 7822.  Nor is such treatment like that the Veteran had been receiving before she was evaluated in April 2006 VA examination, with both topical and systemic steroids.  

Considering the evidence at the time of the June 2010 rating decision, the Board finds that it demonstrates actual improvement in the Veteran's service-connected hypertrophic lichen planus.  Further, the examiner in January 2010 remarked that there was no disfigurement from the skin disease and that the condition did not cause functional impairment, whereas in the previous VA examination in April 2006 the examiner noted considerable cosmetic impairment.  Thus, in terms of the extent of the Veteran's skin disease, the type of treatment required for the disease, and the type of impairment of the disease, the clinical findings from the January 2010 VA examination show that the skin condition has improved since the last VA examination in April 2006, upon which the RO based its decision to assign a 60 percent rating.  

While it can be argued that the examination in January 2010 was "less full and complete than those on which payments were authorized or continued" (see 38 C.F.R. § 3.344(a)), in light of the fact that the examiner did not have the benefit of review the entire claims file when evaluating the Veteran's skin condition, the Board notes that the claims file was also not available at the time of the earlier VA examination in April 2006, upon which the 60 percent rating was based.  In any event, the essential fact here is that there were findings of extensive skin disease involvement observed in April 2006, which was not observed to be as widespread in January 2010.  A review of the claims file, if it had been made available in January 2010, would not have changed the objective findings in January 2010.  The VA examiner did access and review the Veteran's medical records.  Thus, to render the reduction decision void ab initio, based on the sole fact that the examiner did not have the claims file to review in January 2010, would be ignoring the substantive medical evidence of record demonstrating definite improvement in the Veteran's skin condition.  Also as noted in 38 C.F.R. § 3.344(a), ratings on account of diseases subject to temporary or episodic improvement, for example, many skin diseases, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  While VA outpatient records tend to show that the Veteran has experienced flare-ups of her skin disease in the past, the medical evidence from the VA examination in January 2010 and VA outpatient records thereafter show that the improvement in her skin disease was not temporary, as will be further discussed below.  Notwithstanding the foregoing, the Board notes that the provisions of 38 C.F.R. § 3.344(a) apply to those ratings that have continued for long periods at the same level, that is, five years or more, which is not the case at hand.  See 38 C.F.R. § 3.344(c).  

For the foregoing reasons, the rating reduction to 30 percent for the hypertrophic lichen planus, effective September 1, 2010, was warranted. 

It is also noteworthy that the post-reduction records are consistent with the findings on the January 2010 VA examination, and also supportive of the determination that the RO's rating reduction, from 60 percent to 30 percent, for the hypertrophic lichen planus was proper.  VA outpatient records show that in January 2011, the Veteran was seen on a six month follow-up visit, with no specific skin-related complaints or findings.  The physician renewed her hydrocortisone cream prescription.  In August 2011, the Veteran presented to the women's clinic to establish VA primary care there.  A history of her present illness was taken, but she did not reference any skin problems.  Her present medications did not include any for a skin disease.  On a review of systems, specifically integumentary, there were no rashes or itching, flaking, scaling, sores, skin lesions, or scalp problems.  On a general medical examination, there were no rashes, lesions, ulcers, or subcutaneous nodules noted.  The Veteran was positive for "eczematous scar" in the upper and lower extremities.  The women's health nurse practitioner did not diagnose any active skin conditions.  On a follow-up visit in May 2012, there were no complaints referable to the skin.  On a review of systems, the Veteran denied any new skin lesions.  The list of current medications did not include any for a skin condition.  On a skin survey, there was "old eczematous scar" in the upper and lower extremities and back.  The assessment did not note any active skin conditions.  

These findings are in accord with the RO's determination to reduce the skin disease rating from 60 percent to 30 percent based on evidence showing actual improvement in the skin condition.  Furthermore, these findings did not show that the Veteran's skin disease met the following criteria for a 60 percent rating:  involvement of 40 percent of the entire body or more than 40 percent of the exposed areas and a requirement for constant or near-constant systemic medications or intensive light therapy during a 12-month period, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.  In short, despite the Veteran's assertions (in July 2012) that she wears long pants and not dresses due to the skin condition on her legs, there is competent evidence of change in her service-connected skin disease to reflect actual improvement in her condition and in her ability to function (with less involvement of the skin disease process) under the ordinary conditions of life and work to the extent that her disability was 30 percent disabling and no higher.  

In summary, the RO complied with the procedures governing rating reductions found in 38 C.F.R. § 3.103(b)(2) and § 3.105(e) when it reduced the disability rating effective September 1, 2010 for the Veteran's hypertrophic lichen planus, and because the evidence of record at that time showed improvement in the disability to the extent that it was no more than 30 percent disabling under the pertinent rating criteria at that time, and because the post-reduction evidence also shows that a reduction to 30 percent was justified, restoration of a 60 percent rating effective September 1, 2010 for the Veteran's skin disability is not warranted. 

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim for restoration of the 60 percent rating previously assigned for hypertrophic lichen planus.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b). 


ORDER

The rating reduction from 60 percent to 30 percent for hypertrophic lichen planus was warranted, and a 60 percent rating is not restored; thus, the appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


